                                       Hearing Date and Time: September 29, 2020 at 10:00 a.m.
                                                       Objection Deadline: September 22, 2020

 RUBIN LLC
 Paul A. Rubin
 Hanh V. Huynh
 345 Seventh Avenue, 21st Floor
 New York, New York 10001
 Tel: 212.390.8054
 Fax: 212.390.8064
 prubin@rubinlawllc.com
 hhuynh@rubinlawllc.com

 Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                  Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :                      Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x

      NOTICE OF HEARING ON MOTION FOR APPROVAL OF SETTLEMENT

       PLEASE TAKE NOTICE that a hearing (the “Hearing”) to consider the motion (the

“Motion”) for entry of an order approving the Settlement and Mutual Release Agreement dated

August 19, 2020, between the Debtor and Pelmadulla Stiftung, Vaduz, has been scheduled to be

heard before the Honorable Stuart M. Bernstein, United States Bankruptcy Court for the Southern

District of New York, One Bowling Green, New York, NY 10004, on September 29, 2020, at

10:00 a.m.

       PLEASE TAKE FURTHER NOTICE that objections the Motion, if any, must be in

writing, shall conform to the Bankruptcy Rules and the Local Rules of the Bankruptcy Court, and

shall be filed with the Bankruptcy Court, with a courtesy copy to the Bankruptcy Court, and shall

be served upon (a) counsel for the Debtor, Rubin LLC, 345 Seventh Avenue, 21st Floor, New
York, NY 10001 (Attn.: Paul A. Rubin); (b) the Office of the United States Trustee, 201 Varick

Street, New York, NY 10014 (Attn.: Paul Schwartzberg); and (c) all parties who have timely filed

requests for notice under Rule 2002 of the Bankruptcy Rules, so as to be received no later than

September 22, 2020.

Dated: New York, New York
       August 21, 2020

                                                   RUBIN LLC

                                                   By:     /s/ Paul A. Rubin
                                                           Paul A. Rubin
                                                           Hanh V. Huynh

                                                   345 Seventh Avenue, 21st Floor
                                                   New York, New York 10001
                                                   Tel: 212.390.8054
                                                   Fax: 212.390.8064
                                                   prubin@rubinlawllc.com
                                                   hhuynh@rubinlawllc.com




                                               2
 RUBIN LLC
 Paul A. Rubin
 Hanh V. Huynh
 345 Seventh Avenue, 21st Floor
 New York, New York 10001
 Tel: 212.390.8054
 Fax: 212.390.8064
 prubin@rubinlawllc.com
 hhuynh@rubinlawllc.com

 Counsel for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                   Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :                       Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x

                      MOTION FOR APPROVAL OF SETTLEMENT

       Wansdown Properties Corporation N.V. (the “Debtor”), the debtor and debtor in

possession herein, by its counsel, Rubin LLC, hereby files this motion (the “Motion”), pursuant to

section 105(a) of title 11 of the United States Code (the “Bankruptcy Code”) and Rule 9019 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry of an order

substantially in the form annexed hereto as Exhibit A, approving the Settlement and Mutual

Release Agreement dated August 19, 2020 (the “Settlement Agreement”), annexed hereto as

Exhibit B, between the Debtor and Pelmadulla Stiftung, Vaduz (“Pelmadulla,” and collectively

with the Debtor, the “Parties”). In support of this Motion, the Debtor respectfully represents as

follows:




                                                3
                                        BACKGROUND

       1.      On October 8, 2019 (the “Petition Date”), the Debtor filed a voluntary petition for

relief under chapter 11 of the Bankruptcy Code in this Court, and an order for relief under section

301 of the Bankruptcy Code was entered in this case (the “Chapter 11 Case”).

       2.      The Debtor has been authorized to remain in possession of its property and to

continue in the operation and management of its business as a debtor in possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code.

       3.      No official committee of unsecured creditors has been appointed by the Office of

the United States Trustee for the Southern District of New York (the “U.S. Trustee”) in the Chapter

11 Case.

       4.      On November 6, 2019, the Court entered an order establishing December 31, 2019

as the deadline for filing proofs of claim against the Debtor.

       5.      On December 31, 2019, Pelmadulla, the Debtor’s sole shareholder, filed a proof of

claim, designated as claim number 9 on the Debtor’s claims register, which asserts a general

unsecured claim against the Debtor in the amount of $3,243,941.19 (the “Pelmadulla Claim”). The

Pelmadulla Claim is based on purported loans that were made to the Debtor over the years.

       6.      On April 22, 2020, the Debtor filed its objection (the “Claim Objection”) [ECF No.

89] seeking entry of an order disallowing and expunging the Pelmadulla Claim. In the Claim

Objection, the Debtor argued that application of the factors typically considered by courts in

determining whether funds provided to a debtor were in the nature of debt or equity militated in

favor of the Court finding that the Pelmadulla Claim was for capital contributions. Among other

things, the Debtor noted that there were no instruments of indebtedness with respect to the

Pelmadulla Claim, and no documents memorializing any terms, maturity dates, interest rates, or

schedules of payments.


                                                 4
       7.      On May 14, 2020, Azadeh Nasser Azari (“Azari”) filed a joinder to the Claim

Objection [ECF No. 93].

       8.      On May 21, 2020, Pelmadulla filed its Response in Opposition to Debtor’s

Objection to Claim Filed By Pelmadulla Stiftung, Vaduz and in Further Support of Such Claim

[ECF No. 94], together with an affidavit of Dr. Guido Meier in support of the Response [ECF No.

95]. On May 26, 2020, the Debtor filed its reply [ECF No. 98] to the Response, together with a

declaration of Gholam Reza Golsorkhi [ECF No. 98]

       9.      On May 28, 2020, the Court held a hearing to consider the Claim Objection and

directed the Debtor to submit a stipulation and agreed order regarding discovery in connection

with the Claim Objection. At that hearing, the Court stated that it believed the objection presented

a question of fact, noting that prior advances from Pelmadulla to the Debtor had originally been

listed as shareholder loans on the Debtor’s tax returns. See Transcript of May 28, 2020 Hearing

at 8:2-11.

       10.     On June 16, 2020, the Court entered the Stipulation and Agreed Order Establishing

Discovery Schedule for Objection to Claim No. 9 Flied By Pelmadulla Stiftung, Vaduz (the

“Discovery Scheduling Order”). The Discovery Scheduling Order set a July 31, 2020 cutoff date

for the completion of all discovery in the contested matter arising from the Claim Objection, and

scheduled a status conference for August 11, 2020.

       11.     Following the Parties’ execution of the Discovery Scheduling Order, the Debtor

and Azari propounded requests for the production of documents and served notices of depositions

of Pelmadulla by Dr. Meier. The Debtor also received documents requests from Pelmadulla, and

an informal request from Pelmadulla to depose the Debtor.




                                                 5
       12.     On July 16, 2020, the Court entered an order confirming the Debtor’s Second

Amended Chapter 11 Plan, dated June 9, 2020 (the “Plan”) [ECF No. 113]. Pursuant to the Plan,

Class 5 General Unsecured Creditors will receive their pro rata share of the cash remaining from

the Plan Fund (as defined in the Plan) following payment of all Allowed Administrative Claims,

Allowed Priority Tax Claims, Allowed Fee Claims, Allowed Class 1 Claims, Allowed Class 2

Claims, Allowed Class 3 Claims, and Allowed Class 4 Claims (all as defined in the Plan).

       13.     In order to avoid the cost and expense of litigating the Claim Objection, the Debtor

and Pelmadulla negotiated and agreed to resolve the issues set forth in the Claim Objection

pursuant to the terms of the Settlement Agreement.

                                     RELIEF REQUESTED

       14.     By this Motion, the Debtor respectfully requests entry of the proposed order

annexed as Exhibit A approving the Settlement Agreement.

       15.     The Settlement Agreement provides that the Pelmadulla Claim will be reduced and

allowed in the amount of $250,000 (the “Allowed Pelmadulla Claim”), and the Allowed

Pelmadulla Claim will be treated as a Class 5 General Unsecured Claim in accordance with the

terms of the Plan. The Parties will also exchange mutual releases under the Settlement Agreement.

                                      BASIS FOR RELIEF

       16.     The Settlement Agreement is in the best interests of the Debtor and its estate and

should be approved. Bankruptcy Rule 9019(a) provides that on motion and after notice and a

hearing, “the court may approve a compromise or settlement.” FED. R. BANKR. P. 9019(a). In

granting a motion pursuant to Bankruptcy Rule 9019(a), a Court must find that the proposed

settlement is fair and equitable and is in the best interests of the debtor’s estate. See Protective

Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424 (1968);

In re 47-49 Charles St., Inc., 209 B.R. 618, 620 (S.D.N.Y. 1997); In re Ionosphere Clubs, Inc.,


                                                 6
156 B.R. 414, 426 (S.D.N.Y. 1993), aff’d, 17 F.3d 600 (2d Cir. 1994). The decision to approve a

particular compromise or settlement lies within the sound discretion of the bankruptcy court. See

Nellis v. Shugrue, 165 B.R. 115, 123 (S.D.N.Y. 1994). A settlement must not “fall below the

lowest point in the range of reasonableness.” In re Drexel Burnham Lambert Group, Inc., 134

B.R. 499, 505 (Bankr. S.D.N.Y. 1991).

       17.     Although a court must “evaluate … all … factors relevant to a fair and full

assessment of the wisdom of the proposed compromise,” TMT Trailer Ferry, 390 U.S. at 424, a

court need not conduct a “mini-trial” of the merits of the claims being settled, In re Purofied Down

Prods. Corp., 150 B.R. 519, 522 (S.D.N.Y. 1993), or conduct a full independent investigation. See

In re Drexel Burnham Lambert Grp., Inc., 134 B.R. at 496. “[T]he bankruptcy judge does not

have to decide the numerous questions of law and fact … The court need only canvas the settlement

to determine whether it is within the accepted range of reasonableness.” Nellis v. Shugrue, 165

B.R. 115, 123 (S.D.N.Y. 1994) (internal citations omitted).

       18.     Relying on the guiding language of TMT Trailer Ferry, courts in this Circuit have

set forth the following factors to be considered in evaluating the reasonableness of settlement:

               (a)     the probability of success in litigation, with due consideration for the
                       uncertainty in fact and law;

               (b)     the difficulties of collecting any litigated judgment;

               (c)     the complexity and likely duration of the litigation and any attendant
                       expense, inconvenience, and delay;

               (d)     the proportion of creditors who do not object to, or who affirmatively
                       support, the proposed settlement;

               (e)     the competence and experience of counsel who support the settlement;

               (f)     the relative benefits to be received by members of any affected class;

               (g)     the extent to which the settlement is truly the product of arm’s-length
                       bargaining and not the product of fraud or collusion; and


                                                 7
               (h)     the debtor’s informed judgment that the settlement is fair and reasonable.

       19.     Based on the foregoing factors, the Debtor submits that the Settlement Agreement

is fair, falls within the range of reasonableness, is consistent with the objectives of chapter 11, and

should be approved.

       20.     Pelmadulla has agreed to a significant reduction to its asserted claim of over $3.2

million. The Allowed Pelmadulla Claim constitutes a 92% reduction of the asserted Pelmadulla

Claim. Balanced against the uncertainty, risks, and delay inherent in litigation (no matter how

confident a litigant may be in its position), this claim reduction represents a substantial benefit to

the estate. As noted above, Pelmadulla has raised the issue that the Debtor for a time, before this

case was filed, treated cash infusions from Pelmadulla as shareholder loans. The settlement will

allow the Debtor to avoid the litigation risks presented by this issue.

       21.     Moreover, a settlement at this stage—before discovery is fully underway with

depositions and further motion practice, and before expending resources preparing for and

conducting a trial on the Claim Objection and submitting post-trial briefing—would save the estate

from needlessly incurring legal fees that would be entitled to administrative expense priority. The

monetary savings to the estate in avoiding legal fees alone is a sufficient basis to grant the relief

requested. A simple cost-benefit analysis demonstrates that more funds will be available for

distribution to the general unsecured creditor pool (even with the allowance of the Pelmadulla

Claim in a reduced amount) with the Settlement Agreement than without it.

       22.     The Settlement Agreement here is also the product of arm’s-length negotiation, and

not the product of fraud or collusion. Pelmadulla is represented by highly experienced bankruptcy

counsel and the settlement reflects what the Debtor submits is a fair compromise that is beneficial

to the Debtor and its estate.




                                                  8
       23.     For the reasons set forth above, the Debtor submits that the settlement reached

under the Settlement Agreement clearly falls above the lowest point in the range of reasonableness,

and should be approved.

       WHEREFORE, the Debtor respectfully requests that this Court enter an order approving

the Settlement Agreement and grant the Debtor such other relief as may be just and proper.

Dated: New York, New York
       August 21, 2020

                                                     RUBIN LLC

                                                     By:    /s/ Paul A. Rubin
                                                            Paul A. Rubin
                                                            Hanh V. Huynh

                                                     345 Seventh Avenue, 21st Floor
                                                     New York, New York 10001
                                                     Tel: 212.390.8054
                                                     prubin@rubinlawllc.com
                                                     hhuynh@rubinlawllc.com




                                                9
    EXHIBIT A
(PROPOSED ORDER)
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                             Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :                                 Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x

                      ORDER APPROVING SETTLEMENT AGREEMENT

        Upon the motion (the “Motion”) of Wansdown Properties Corporation N.V. (the

“Debtor”), for entry of an order, pursuant to section 105(a) of title 11 of the United States Code

(the “Bankruptcy Code”) and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), for entry of an order approving the Settlement and Mutual Release

Agreement dated August 19, 2020 (the “Settlement Agreement”),1 between the Debtor and

Pelmadulla Stiftung, Vaduz (“Pelmadulla,” and collectively with the Debtor, the “Parties”), all as

more fully described in the Motion; and due and proper notice of the Motion having been provided,

and it appearing no other or further notice need be provided; and the Court having determined that

the relief requested in the Motion is in the best interest of the Debtor, its estates and creditors; and

the Court having determined that the Debtor has established good cause for the relief granted

herein; and the Court having found that the Settlement Agreement constitutes a reasonable exercise

of the Debtor’s business judgment and otherwise satisfies the criteria for approval of settlements

under Bankruptcy Rule 9019; and upon all of the proceedings had before the Court; and after due

deliberation and sufficient and good cause appearing therefor;




1 Capitalized terms not defined in this Order shall have the meaning ascribed to them in the Settlement Agreement.


                                                        11
       IT IS HEREBY ORDER THAT:

       1.      The Motion is granted and the Settlement Agreement is approved pursuant to

Bankruptcy Rule 9019.

       2.      Upon the Effective Date, the Pelmadulla Claim shall be allowed as a prepetition

general unsecured claim in the reduced amount of $250,000 (the “Allowed Pelmadulla Claim”).

Upon the Effective Date, the Pelmadulla Claim will be deemed amended by the Allowed

Pelmadulla Claim, and Pelmadulla shall have no other claim against the Debtor other than the

Allowed Pelmadulla Claim. The Allowed Pelmadulla Claim will be treated as a Class 5 General

Unsecured Claim in accordance with the terms of the Plan.

       3.      The Parties are authorized to carry out all of their respective obligations pursuant

to the Settlement Agreement.

       4.      The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

       5.      Nothing contained in this Order or the Settlement Agreement shall preclude Azari

from arguing, in the adversary proceeding pending against Azari at Adv. Pro. No. 19-1450, that

Pelmadulla is not a “triggering creditor” for purposes of section 544(b) of the Bankruptcy Code.

       6.      This Court shall retain jurisdiction to hear and determine all matters arising from

or relating to the implementation of this order.

Dated: [ ], 2020
       New York, New York
                                              Honorable Stuart M. Bernstein
                                              United States Bankruptcy Judge




                                                   12
       EXHIBIT B
(SETTLEMENT AGREEMENT)
                     SETTLEMENT AND MUTUAL RELEASE AGREEMENT

        This Settlement and Mutual Release Agreement, dated as of August 19, 2020 (this

"Settlement Asreement"), is entered into by and between Wansdown Properties Corporation N.V.

(the "Debtor") and Pelmadulla Stiftung, Yaduz ("Pelmadulla") (collectively the "Parties," and

each a "P4rlry,"),

                                         RECITALS

        WHEREAS, on October 8,2019, the Debtor filed a petition for relief under chapter I I of

the Bankruptcy Code in the United States Bankruptcy Court for the Southern District   ofNew York

(the "Bankruptcy Court");

        WHEREAS, on December 31,2019, Pelmadulla filed      a   proof of claim, designated as claim

number 9 on the Debtor's claims register, which asserts a general unsecured claim against the

Debtor in the amount of $3,243 ,941.I9 (the "Pelmadulla Claim");

        WHEREAS, on April 22,2020, the Debtor filed its objection (the "Claim Objection") IECF

No. 891 seeking entry of an order disallowing and expunging the Pelmadulla Claim;

        WHEREAS, on May 21,2020, Pelmadulla filed its Response in Opposition to Debtor's

Objection to Claim Filed By Pelmadulla Stiftung, Vaduz and in Further Support of Such Claim

(the "Response") IECF No. 94], together with an affidavit of Dr. Guido Meier in support of the

Response [ECF No, 95];

        WHEREAS, on May 26,2020, the Debtor filed its reply (the o'Beply") IECF No, 98] to the

Response, together with a declaration of Gholam Reza Golsorkhi     pCF No.   981;


        WHEREAS, on May 28,2020, the Court held a hearing to consider the Claim Objection;

        WHEREAS, on July 16,2020, the Court entered an order confirming the Debtor's Second

Amended Chapter I I Plan, dated June 9, 2020 (the "Plan") IECF No. I 13];

        WHEREAS, after good faith, arm's length negotiations, in the interest of resolving and
settling all of their respective disputes and claims in their entirety, and to avoid the risks and costs

of continued litigation without admission of liability except as set forth in this Settlement
Agreement, the Parties desire to resolve finally     all controversies, disputes and claims    between

them in accordance with the terms of this Settlement Agreement.

          NOW THEREFORE, in consideration of the premises set forth above and by execution of

this Settlement Agreement, the Debtor and Pelmadulla hereby agree as follows:

          1.      Recitals. The Parties agree that the foregoing Recitals are incorporated herein by

this reference,

          2.      Effective Date, This Settlement Agreement shall be effective on the first (1't) day

following the date on which an order of the Bankruptcy Court approving this Settlement

Agreement becomes a Final Order (the "Effec!ive.,Dale"). As used herein, "Final Order" shall

mean an order of the Bankruptcy Court or any court of competent jurisdiction that is no longer

subject   to the imposition of any stay pending appeal or subject to reversal, modification or

amendment by appeal, review or writ of certiorari; plqvided, however, that the possibility that a

motion under section 502fi) of the Bankruptcy Code, Rule 59 or Rule 60 of the Federal Rules of

Civil Procedure or any analogous rule may be, but has not been filed, shall not cause an order not

to be a Final Order.

          3.      Reduction and Allowance of Pelmadulla Claim. Upon the Effective Date, the

Pelmadulla Claim shall be an allowed pre-petition general unsecured claim against the Debtor in

the reduced total amount of $250,000 (the "Allowed Pelmadulla           Clain"). Upon the Effective

Date, the Pelmadulla Claim      will be deemed amended by the Allowed          Pelmadulla Claim, and

Pelmadulla shall have no other claim against the Debtor other than the Allowed Pelmadulla Claim.
The Allowed Pelmadulla Claim      will   be treated and paid as a Class 5 General Unsecured Claim in

accordance with the terms of the Plan.

        4.      Debtor's Release. Effective on the Effective Date, the Debtor, on behalf of itself

and its bankruptcy estate, and its and their successors and assigns (collectively, the "Debtor

Releasors") shall be deemed to have irrevocably and fully released and discharged Pelmadulla, its

officers, directors, attomeys, employees, agents, successors and assigns          in   such capacities

(collectively, the "Pelmadulla Released Parties") from any and all claims, causes of action, suits,

debts, liabilities, damages, counterclaims, rights of setoff and recoupment, costs, obligations, dues,

sums of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts, controversies,

agreements, promises, variances, trespasses, judgments, executions and demands whatsoever,          of

whatever kind or nature, whether known or unknown, suspected or unsuspected, in law or equity,

which the Debtor Releasors ever had, now have or may have against the Pelmadulla Released

Parties by reason of any matter whatsoever, atlaw or in equity, whether known or unknown, from

the beginning of time through the date of this Settlement Agreement.

        5.     Pelmadulla's Release. Effective on the Effective Date, but specifically excluding

the Allowed Pelmadulla Claim from the following release, Pelmadulla and its successors and

assigns (collectively, the "Pelmadulla    Relea    ") shall be deemed to have irrevocably and fully

released and discharged the Debtor, its bankruptcy estate, and its and their successors and assigns

in such capacities (collectively, the "Debtor Released   P     ") from any and all claims and causes

of action, suits, debts, liabilities, damages, counterclaims, rights of setoff and recoupment, costs   ,


obligations, dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,

contracts, controversies, agreements, promises, variances, trespasses, judgments, executions and

demands whatsoever,    of whatever kind or nature, whether known or unknown, suspected or
unsuspected, in law or equity, which the Pelmadulla Releasors ever had, now have or may have

against the Debtor Released Parties by reason      of any matter   whatsoever, at law or   in equity,

whether known or unknown, from the beginning of time through the date of this Settlement

Agreement.

        6.      Court Approval. This Settlement Agreement is subject to Court approval. The

Debtor shall promptly file a motion with the Court seeking the entry of an order that is reasonably

acceptable   to Pelmadulla, seeking a Final Order authorizing and approving this        Settlement

Agreement pursuant     to 1l    U.S.C.$ 105 and Rule 9019    of the Federal Rules of   Bankruptcy

Procedure.

        7.     Non-admission of      Liabilitv, The Parties agree that nothing contained in      this

Settlement Agreement    will   be deemed or construed at any time for any purpose as an admission

by the Debtor or Pelmadulla, or evidence of any liability of any kind; provided however that the

foregoing shall not affect the allowance of the Allowed Pelmadulla Claim as otherwise provided

for in this Settlement Agreement.

        8.     Govemins Law. This Settlement Agreement shall be construed in accordance with

the laws of the State of New York, and the rights and liabilities with respect to this Settlement

Agreement of the parties hereto including any assignees and successors shall be determined in

accordance with the law of the State of New    York. Any action or proceeding of any kind brought

upon or with respect to this Settlement Agreement shall be brought in the Bankruptcy Court.

       9.      Entire Agreement. This Settlement Agreement constitutes the entire agreement       of

the Parties with respect to the subject matter hereof and supersedes and replaces any prior

communications, negotiations, agreements and understandings, whether written or oral, between

the Parties with respect to the subject matter hereof,
       10.      Modifications. This Settlement Agreement cannot and shall not         be

amended or supplemented except by written agreement executed by all the Parties

       1   1.   Miscellaneous.

                a.   Each of the Parties has participated in the drafting and negotiation of
                     Settlement Agreement, with full opportunity to confer with their
                     counsel. For all purpose, this Settlement Agreement shall be deemed to
                     been drafted jointly by the Parties hereto,

                b.   This Settlement Agreement may be executed in counterparts, each of w
                     shall be deemed to be an original. A copy of this Settlement Agreement
                     be deemed to be valid and binding as if it was an original. The signature of
                     signatory to this Settlement Agreement may be executed through the use
                     facsimile transmission or by way of PDF as an attachment to an email, in w
                     case the signature on this Settlement Agreement shall be effective as if an
                     original signature were affixed hereto, and may be relied upon by the Parties
                     hereto,

                c.   The individuals who sign this Settlement Agreement on behalf of the Debtor
                     and Pelmadulla respectively represent and warrant that each has been duly
                     authorized to sign this Settlement Agreement and has the authority to bind the
                     respective entity to the terms and conditions of this Settlement Agreement.

                d.   Except as otherwise specifically provided for herein, nothing contained in this
                     Settlement Agreement shall create any rights, remedies or defenses in favor of
                     any person or entity that is not a Parfy to this Settlement Agreement.

                     This Settlement Agreement shall inure to the benefit of and be binding on the
                     heirs, successors and assigns ofthe Parties.




                                     lSignature   P age   Follow s)
